                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE


Craig Cunningham
                                            Plaintiff,
v.                                                         Case No.: 3:16−cv−02629

Rapid Capital Funding, LLC/RCF, et al.
                                            Defendant,

                               ENTRY OF JUDGMENT

        Judgment is hereby entered for purposes of Rule 58(a) and/or Rule 79(a) of the
Federal Rules of Civil Procedure on 3/10/2020 re [159].


                                                                         Kirk L. Davies
                                                         s/ Megan Gregory, Deputy Clerk




 Case 3:16-cv-02629 Document 160 Filed 03/10/20 Page 1 of 1 PageID #: 832
